In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (Schmidt, J.), dated July 5, 2012, which denied its renewed motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, and the defendant’s renewed motion for summary judgment dismissing the complaint is granted.
A defendant has no duty to protect or warn against an open and obvious condition which, as a matter of law, is not inherently dangerous (see Cupo v Karfunkel, 1 AD3d 48 [2003]). Here, the defendant established its entitlement to judgment as a matter of law by submitting evidence sufficient to demonstrate that the condition complained of, i.e., a stack of elevator doors in a hallway, was open and obvious, known to the plaintiff, and not inherently dangerous (see Rao-Boyle v Alperstein, 44 AD3d 1022 [2007]; Errett v Great Neck Park Dist., 40 AD3d 1029 [2007]). In opposition, the plaintiff failed to raise a triable issue of fact.
In light of our determination, we need not consider the defendant’s remaining contention.
*686Accordingly, the Supreme Court should have granted the defendant’s renewed motion for summary judgment dismissing the complaint. Mastro, J.E, Balkin, Miller and LaSalle, JJ., concur.